DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  the acronym PRS should be spelled out first.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al., US Patent Application Publication Number 2020/0196321 (hereinafter Zhang).
Regarding claims 1, 9, 17, and 24, Zhang discloses a method of ranging between vehicles performed by a device in a vehicle [paragraph 0091 wherein the method can be performed by the UE, BS or network entity], the method comprising: detecting one or more motion characteristics of the vehicle, the one or more motion characteristics comprising at least one of speed, velocity, acceleration, deceleration, and turning [paragraph 011]; adjusting at least one of timing of transmission, bandwidth, or combination thereof for a ranging signal [safety message reads on ranging signal] to be broadcast based on the detected one or more motion characteristics [paragraph 0013]; and broadcasting the ranging signal with adjusted timing of transmission, bandwidth, or combination thereof [paragraph 0006].
Regarding claims 2, 10, 18, and 25, Zhang discloses wherein adjusting the at least one of the timing of transmission, bandwidth, or combination thereof comprises increasing a rate of transmissions of the ranging signal or increasing a number of resource blocks used in the ranging signal [paragraph 0114].
Regarding claims 3 and 11, Zhang discloses broadcasting one or more ranging signals with a predetermined timing of transmission and bandwidth prior to detecting the one or more motion characteristics of the vehicle [paragraph 0085, wherein ranging signal (safety message) is sent at wake-up].
Regarding claims 4 and 12, Zhang discloses wherein the predetermined timing of transmission and bandwidth is based on a number of other vehicles from which references signals are broadcast, and wherein adjusting the at least one of the timing of transmission, bandwidth, or combination thereof is further based on the number of other vehicles [paragraph 0009 wherein the traffic environment inherently takes into account the number of vehicles].
Regarding claims 5, 13, 22, and 29, Zhang discloses wherein detecting the one or more motion characteristics of the vehicle comprises determining that at least one of speed, velocity, acceleration, deceleration, rate of turning, or combination thereof exceeds a predetermined threshold [paragraph 0222].
Regarding claims 6, and 14, Zhang discloses wherein the predetermined threshold is based on at least one of geography, road conditions, and speed of the vehicle, or a combination thereof [paragraph 0222].
Regarding claims 7, 15, 23, and 30, Zhang discloses wherein adjusting the at least one of the timing of transmission, bandwidth, or combination thereof comprises increasing a rate of transmissions of the ranging signal or increasing a number of resource blocks used in the ranging signal, the method further comprising: determining that the at least one of speed, velocity, acceleration, deceleration, and rate of turning no longer exceeds the predetermined threshold; and decreasing the rate of transmissions of the ranging signal or decreasing the number of resource blocks used in the ranging signal [paragraph 0114].
Regarding claims 8 and 16, Zhang discloses transmitting a request to a central entity to adjust the at least one of the timing of transmission, bandwidth, or combination thereof for the ranging signal in response to the detected one or more motion characteristics; receiving instructions from the central entity to adjust the at least one of the timing of transmission, bandwidth, or combination thereof for the ranging signal; wherein adjusting the at least one of the timing of transmission, bandwidth, or combination thereof for the ranging signal is in response to the instructions [paragraphs 0084, 0091, 0103].
Regarding claims 19 and 26, Zhang discloses performing a Listen-Before-Transmission protocol and assigning a transmission slot to the device in the vehicle to broadcast the ranging signals [paragraphs 0077, 0083-0084 where a listen before transmission protocol is inherent].
Regarding claims 20 and 27, Zhang discloses wherein determining the adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal comprises using a fixed adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal [paragraphs 0090-0092, 0168-0169].
Regarding claims 21 and 28, Zhang discloses wherein determining the adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal comprises using a variable adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal based on a number of other vehicles from which PRS is broadcast [paragraphs 0090-0092, 0168-0169].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hill et al., US Patent Application Publication Number 2009/0167513, disclose integrated vehicular positioning.
Jiang et al., US Patent Application Publication Number 2019/0208387, disclose ranging-assisted vehicle positioning.
Grokop et al., US Patent Application Publication Number 2015/0120336, disclose collecting and transmitting telematics data from a mobile device.
Vanderveen et al., US Patent Application Publication Number 2019/0221110, disclose vehicle ranging and positioning.
Zhang et al., US Patent Application Publication Number 2020/0128506, disclose managing position information associated with a group of wireless devices.
Zou et al., US Patent Application Publication Number 2017/0127246, disclose sharing traveling information, vehicle platform and intelligent traffic system.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
February 3, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644